TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2020



                                     NO. 03-19-00834-CV


                                    David Rush, Appellant

                                                v.

                        The Estate of Rebecca Chaka Rush, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on August 20, 2019. Having

reviewed the record, the Court holds that David Rush has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.